Citation Nr: 0939424	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
hiatal hernia.  

2.  Entitlement to service connection for a bronchial 
condition, claimed as a respiratory condition.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The issues of entitlement to service connection for a hiatal 
hernia, a bronchial condition, and an acquired psychiatric 
disorder are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  A June 1987 Board decision that denied service connection 
for a hiatal hernia is final.

2.  In correspondence dated in January 2005 the Veteran 
requested that his previously denied claim for service 
connection for a hiatal hernia be reopened.

3.  Evidence compiled after the June 1987 Board decision, 
including a June 2006 letter from a private physician 
relating the Veteran's hiatal hernia to service, is new, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  




CONCLUSIONS OF LAW

1.  The June 1987 Board decision denying service connection 
for a hiatal hernia is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2009).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a hiatal 
hernia has been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence - hiatal hernia

In a decision dated in June 1987, the Board denied service 
connection for a hiatal hernia based on the lack of post 
medical records showing continuing symptomatology of a hiatal 
hernia until 21 years after separation from service.  The 
decision of the Board is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In January 2005 the Veteran requested that his previously 
denied claim for service connection for a hiatal hernia be 
reopened.  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the 
Veteran's current claim for service connection involves the 
same factual basis as the time the case was last decided on 
the merits.  Accordingly, new and material evidence is 
necessary to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Veteran's claim was previously denied and that 
determination is final.  While the RO may have determined in 
the course of readjudicating the claim that new and material 
evidence had been presented, and reopened the claim on that 
basis, that determination is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the 
issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996), Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).   

The evidence of record at the time of the June 1987 Board 
decision included the Veteran's service treatment records 
(STRs) and a VA examination report dated in October 1976, 
which showed the Veteran had a small sliding type of hiatal 
hernia.  Evidence received since the June 1987 Board decision 
includes VA medical records that show the Veteran reported a 
history of dysphagia, pyuria, and heartburn, and a diagnosis 
of hiatal hernia.  Also included was an August 1997 barium 
swallow that revealed a small hiatal hernia.  A letter dated 
in June 2006 from the Veteran's treating physician stated 
that the Veteran has had gastroesophageal reflux disease 
(GERD) since he joined the Army in October 1953.  Since this 
evidence is new and potentially relates a current disorder to 
service and/or a service-connected disability, it relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection.  New and material 
evidence having been found, the Veteran's claim for service 
connection for a hiatal hernia must be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 


ORDER

New and material evidence having been received, the petition 
to reopen the Veteran's claim for service connection for a 
hiatal hernia is granted, and, to that extent only, the 
appeal is granted.


REMAND

Service connection - hiatal hernia

Having reopened the Veteran's claim for service connection 
for a hiatal hernia, the Board has jurisdiction to review the 
issue de novo, based on the whole record.  For the reasons 
that follow the Board finds that the Veteran's claim for 
service connection must be remanded for further evidentiary 
development. 

There are no STRS of record, except for the 1955 separation 
examination.  The Veteran was informed in a November 1976 
letter.  The Board notes VA's heightened duty to assist the 
Veteran with the development of his claim where STRs are 
unavailable.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); cert. denied 
127 S. Ct. 2265, 167 L. Ed. 2d 1093 (2007). 

An October 1955 separation examination showed that the 
Veteran complained of epigastric pain.  Physical examination 
revealed epigastric tenderness to abdominal palpation.  An 
upper gastrointestinal series was normal.  

In October 1976 the Veteran was accorded a compensation and 
pension (C&P) examination for his throat and stomach.  A 
gallbladder series performed in November 1976 revealed a 
small sliding type of hiatal hernia with no gastroesophageal 
reflux disease.

VA medical records show the Veteran reported a history of 
dysphagia, pyuria, and heartburn.  He was diagnosed with 
hiatal hernia in May 2000.  In May 2000 the Veteran 
complained of chest pain and the diagnosis was GERD secondary 
to hiatal hernia.  

Private medical records include an October 1973 certificate 
from an attending physician that diagnosed the Veteran with 
chronic gastritis.  An August 1997 barium swallow revealed a 
small hiatal hernia.  A March 2006 letter from a private 
physician stated that the Veteran had a diagnosis of 
esophagic hernia and chronic gastritis since 1953 that got 
worse when he was in military service.  A letter dated in 
June 2006 from the Veteran's treating physician stated that 
he has had gastroesophageal reflux disease (GERD) since he 
joined the Army in October 1953.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The Veteran has not been afforded a VA 
examination.  While there are competent reports of 
continuity of symptomatology since service, a VA examination 
for an opinion as to whether any current hiatal hernia is 
related to service is necessary to make a determination in 
this case.  

Service connection - bronchial condition

The Veteran also seeks service connection for a bronchial 
condition.  

The Veteran's 1955 separation examination marked his lungs 
and chest as normal.  Post-service, he was hospitalized for 
an upper respiratory infection in February 1956.  Treatment 
was completed and he was discharged after 10 days.  

Private medical records include a May 2005 letter from a 
treating physician that stated the Veteran was hospitalized 
with an episode of chest pain in 1995.

The RO was able to obtain and rely upon certain Surgeon 
General's Office (SGO) records which are not in the claims 
file.  The AMC/RO should request all secondary sources of 
service medical treatment records such SGO reports and any 
actual surgical/clinical records from the military base the 
Veteran was stationed during his enlistment and those records 
should be associated with the claims file.

Service connection - acquired psychiatric disorder

The Veteran also seeks service connection for major 
depressive disorder.  

The Veteran has diagnoses of major depressive disorder and 
depression.  The United States Court of Appeals for Veterans 
Claims (Court) has recently held that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, 
the Board has rephrased the issue involving service 
connection above into a single issue in order to comply with 
the Court's holding.

The October 1955 separation examination noted that the 
Veteran had a normal psychiatric evaluation.

VA medical records include a November 1976 psychiatric 
evaluation, which yielded no mental disorder.  

Private medical records include an April 2002 psychiatric 
review.  The diagnosis was recurrent, moderate major 
depressive disorder.  The physician opined that the Veteran's 
depression could be related to his military service.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The Veteran has not been afforded a VA 
examination.  A VA examination for an opinion as to whether 
any current psychiatric disorder is related to service is 
necessary to make a determination in this case.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the San Juan VA Medical 
Center dating from March 29, 2005, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  The RO/AMC must take appropriate 
action to search for alternative 
service treatment records, to include 
a specific request for any Surgeon 
General's Office abstracts of 
treatment.  As many requests as are 
necessary to obtain any relevant 
records must be taken, unless further 
efforts would be futile.  All 
attempts to procure records should be 
documented in the file.  If 
identified records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Request medical records from the 
San Juan VAMC dating from March 29, 
2005, to the present including any 
ophthalmology examinations.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

3.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, onset and etiology of any 
hiatal hernia found to be present, as 
well as the etiology of any GERD.  
The examiner should render an opinion 
as to whether it is more likely than 
not (meaning likelihood greater than 
50%), at least as likely as not 
(meaning likelihood of at least 50%), 
or less likely than not or unlikely 
(meaning that there is a less than 
50% likelihood) that any current 
hiatal hernia or GERD is related to 
or had its onset during service.  The 
examiner is specifically asked to 
render an opinion as to whether the 
Veteran currently has hiatal hernia 
that is a continuation of the 
gastritis the Veteran was treated for 
in service.  The rationale for all 
opinions expressed should be provided 
in a legible report.  The claims file 
must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  The 
examiner's attention is directed to 
the SGO records which noted treatment 
for acute gastritis in April 1954.  
All indicated tests must be 
performed, and all findings reported 
in detail.  

4.  After the requested development 
has been completed, if necessary, 
schedule the Veteran for a VA 
respiratory examination to determine 
the nature, extent, onset and 
etiology of any lung disorder found 
to be present.  The examiner should 
render an opinion as to whether it is 
more likely than not (meaning 
likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning 
that there is a less than 50% 
likelihood) that any current lung 
disorder is related to or had its 
onset during service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  The 
claims file must be made available 
to, and reviewed by, the examiner, 
and the examination report must 
reflect that the claims file was 
reviewed.  The examiner's attention 
is directed to the SGO records which 
noted treatment for an upper 
respiratory infection in May 1954.  
All indicated tests must be 
performed, and all findings reported 
in detail.  

5.  Schedule the Veteran for an 
appropriate examination regarding his 
claim for service connection for an 
acquired psychiatric disorder.  The 
claims file must be made available 
to, and reviewed by, the examiner, 
and the examiner must note in his 
report that the claims file was 
reviewed.  All indicated tests must 
be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to set forth 
the diagnosis for any psychiatric 
disorder found and to render an 
opinion as to whether it is more 
likely than not (meaning likelihood 
greater than 50%), at least as likely 
as not (meaning likelihood of at 
least 50%), or less likely than not 
or unlikely (meaning that there is a 
less than 50% likelihood) that any 
disorder found is related to service.  
A complete rationale for all opinions 
proffered must be set forth in the 
report provided.

6.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If the benefit 
sought remains denied, the Veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


